Exhibit 10.37

FIRST LOAN MODIFICATION AND WAIVER AGREEMENT

This First Loan Modification and Waiver Agreement (this “Loan Modification
Agreement”) is entered into on February     , 2011, by and between (i) SILICON
VALLEY BANK, a California corporation with a loan production office located at
100 Matsonford Road, Building 5, Suite 555, Radnor, Pennsylvania 19087 (“Bank”),
and (ii) AUXILIUM PHARMACEUTICALS, INC., a Delaware corporation (“Auxilium”)
with offices located at 40 Valley Stream Parkway, Malvern, Pennsylvania 19355,
AUXILIUM INTERNATIONAL HOLDINGS, INC., a Delaware corporation with offices at
1105 North Market Street, Suite 1300, P.O. Box 8985, Wilmington, Delaware
19899-8985, and AUXILIUM US HOLDINGS, LLC, a Delaware limited liability company,
with offices located at 1105 North Market Street, Suite 1300, P.O. Box 8985,
Wilmington, Delaware 19899-8985 (individually and collectively, jointly and
severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of August 4, 2009,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of August 4, 2009, between Borrower and Bank, (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL Repayment of the Obligations is secured by (a) the
Collateral as described in the Loan Agreement and (b) the Intellectual Property
Collateral as defined in each Intellectual Property Security Agreement dated as
of August 4, 2009, between each Borrower and Bank (each, as amended, an “IP
Security Agreement”) (together with any other collateral security granted to
Bank, the “Security Documents”).

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.

 

  1. The Loan Agreement shall be amended by deleting the following text
appearing as Section 6.9 thereof:

 

  “6.9 Financial Covenants.

Maintain the following, with all calculations computed on a consolidated basis
with respect to Borrower and its Subsidiaries

(a) Adjusted Quick Ratio. A minimum Adjusted Quick Ratio, tested monthly as of
the last day of each fiscal month; provided, however, that during a Streamline
Reporting Period, tested quarterly, as of the last day of each fiscal quarter,
of not less than the following:

 

Testing Period Ended    Minimum Adjusted Quick Ratio

July 31, 2009

   1.25:1.00

August 31, 2009

   1.25:1.00

September 30, 2009

   1.25:1.00

October 31, 2009

   1.00:1.00

November 30, 2009

   1.00:1.00

December 31, 2009

   1.00:1.00

January 31, 2010

   0.80:1.00

February 28, 2010

   0.80:1.00

 

1



--------------------------------------------------------------------------------

March 31, 2010

   0.80:1.00

April 30, 2010

   0.80:1.00

May 31, 2010

   0.80:1.00

June 30, 2010

   0.80:1.00

July 31, 2010

   1.00:1.00

August 31, 2010

   1.00:1.00

September 30, 2010

   1.00:1.00

October 31, 2010, and as of the last day

of each testing period thereafter

   1.25:1.00

(b) Profitability; Maximum Losses. Maintain (i) for the fiscal quarter ended
September 30, 2009, a maximum net loss not to exceed ($20,000,000);

(ii) (A) for the fiscal quarter ending December 31, 2009, a maximum net loss not
to exceed ($15,000,000) and (B) for the two consecutive fiscal quarter period
ending December 31, 2009, a cumulative maximum net loss for such two consecutive
fiscal quarter period not to exceed ($35,000,000);

(iii) (A) for the fiscal quarter ending March 31, 2010, a maximum net loss not
to exceed ($30,000,000) and (B) for the three consecutive fiscal quarter period
ending March 31, 2010, a cumulative maximum net loss for such three consecutive
fiscal quarter period not to exceed ($55,000,000);

(iv) (A) for the fiscal quarter ending June 30, 2010, a maximum net loss not to
exceed ($10,000,000) and (B) for the four consecutive fiscal quarter period
ending June 30, 2010, a cumulative maximum net loss for such four consecutive
fiscal quarter period not to exceed ($55,000,000);

(v) for the fiscal quarter ended September 30, 2010, Net Income in an amount
equal to or greater than $5,000,000; and

(vi) for the fiscal quarter ended December 31, 2010, and for each fiscal quarter
thereafter, Net Income in an amount equal to or greater than $10,000,000.”

and inserting in lieu thereof the following:

 

  “6.9 Financial Covenants.

Maintain the following, with all calculations computed on a consolidated basis
with respect to Borrower and its Subsidiaries

(a) Adjusted Quick Ratio. A minimum Adjusted Quick Ratio, tested quarterly as of
the last day of each fiscal quarter, of not less than 1.50:1.00.”

 

  2. The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit B hereto.

 

2



--------------------------------------------------------------------------------

4. ACKNOWLEDGEMENT OF DEFAULT; WAIVER.

 

  A. Borrower has informed Bank that it has failed to comply with the
Profitability; Maximum Losses financial covenant set forth in former
Section 6.9(b) of the Loan Agreement for the quarterly compliance period ended
December 31, 2010 (the “Existing Default”).

 

  B. Bank hereby waives Borrower’s Existing Default under the Loan Agreement.
Bank’s waiver shall only apply to the Existing Default described above, and only
for the specific compliance period described above, and shall not constitute a
continuing waiver. Borrower hereby acknowledges and agrees that, except as
specifically provided herein, nothing in this Section or anywhere in this
Agreement shall be deemed or otherwise construed as a waiver by the Bank of any
of its rights and remedies pursuant to the Loan Documents, applicable law or
otherwise.

5. FEES. Borrower shall pay to Bank a waiver fee equal to Five Thousand Dollars
($5,000.00), which fee shall be due on the date hereof and shall be deemed fully
earned as of the date hereof. Borrower shall also reimburse Bank for all legal
fees and expenses incurred by Bank in connection with the Existing Loan
Documents and this Loan Modification Agreement.

6. RATIFICATION OF IP AGREEMENT. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of each IP Agreement, and
acknowledges, confirms and agrees that each respective IP Agreement contains an
accurate and complete listing of all Intellectual Property Collateral as defined
in each such IP Agreement as supplemented by the Loan Agreement and any
Perfection Certificate related thereto, shall remain in full force and effect.
Notwithstanding the terms and conditions of each IP Agreement, the Borrower
shall not register any Copyrights or Mask Works in the United States Copyright
Office unless it: (i) has given at least fifteen (15) days’ prior-written notice
to Bank of its intent to register such Copyrights or Mask Works and has provided
Bank with a copy of the application it intends to file with the United States
Copyright Office (excluding exhibits thereto); (ii) executes a security
agreement or such other documents as Bank may reasonably request in order to
maintain the perfection and priority of Bank’s security interest in the
Copyrights proposed to be registered with the United States Copyright Office;
and (iii) records such security documents with the United States Copyright
Office contemporaneously with filing the Copyright application(s) with the
United States Copyright Office. Borrower shall promptly provide to Bank a copy
of the Copyright application(s) filed with the United States Copyright Office,
together with evidence of the recording of the security documents necessary for
Bank to maintain the perfection and priority of its security interest in such
Copyrights or Mask Works. Borrower shall provide written notice to Bank of any
application filed by Borrower in the United States Patent Trademark Office for a
patent or to register a trademark or service mark within fifteen (15) days of
any such filing.

7. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in those
certain Perfection Certificates dated as of August 4, 2009 delivered to Bank,
and acknowledges, confirms and agrees the disclosures and information Borrower
provided to Bank in the Perfection Certificates has not changed, as of the date
hereof.

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement, each other Loan
Document and all security or other collateral granted to the Bank, and confirms
that the indebtedness secured thereby includes, without limitation, the
Obligations.

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

3



--------------------------------------------------------------------------------

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to waive the Existing Default pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future waivers
or any other modifications to the Obligations. Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Obligations. It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Loan Modification
Agreement.

12. JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the Commonwealth of Massachusetts in any
action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.

13. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

BORROWER:

 

AUXILIUM PHARMACEUTICALS, INC.

By

 

/s/ James E. Fickenscher

Name:

 

James Fickenscher

Title:

 

CFO

AUXILIUM INTERNATIONAL HOLDINGS, INC.

By

 

/s/ James Englund

Name:

 

James Englund

Title:

 

President

AUXILIUM US HOLDINGS, LLC

By

 

/s/ James Englund

Name:

 

James Englund

Title:

 

President

BANK:

SILICON VALLEY BANK

By

 

/s/ Denny Boyle

Name:

 

Denny Boyle

Title:

 

VP – Relationship Manager

 

5